Citation Nr: 9913306	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-19 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for the postoperative 
residuals of a reconstruction for cartilage tear, left knee, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from October 1983 to March 
1990.

The Board has reviewed the record and finds that further 
development is necessary before the completion of appellate 
action.

First, the RO has rated the veteran's service-connected left 
knee disability, status post reconstruction for cartilage 
tear, under Diagnostic 5257 alone, which contemplates 
recurrent subluxation or lateral instability.  The May 1998 
VA examination report, however, contains a diagnosis of 
status post anterior cruciate ligament repair and medial 
meniscectomy with bilateral lax lateral and medial collateral 
ligaments, without degenerative joint disease and limited 
motion.  Except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(1998).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In 
Esteban, the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims, hereinafter Court) 
Court ruled that the veteran, who had residuals of injury to 
the right side of his face, was entitled, as a matter of law, 
to combine his 10 percent rating for disfigurement under 
Diagnostic Code 7800 with an additional 10 percent rating for 
tender and painful scars under Diagnostic Code 7804 and a 
third 10 percent rating for facial muscle injury interfering 
with mastication under Diagnostic Code 5325.  In addition, a 
precedent opinion of the VA General Counsel, VAOPGCPREC 23-97 
(7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban.  The record 
does not reflect that the RO has considered whether the 
veteran may be entitled to separate, compensable disability 
evaluations under Diagnostic Code 5259, for symptomatic 
removal of semilunar cartilage, or any other diagnostic code 
for disability of the knee, in addition to the current 20 
percent rating under Diagnostic Code 5257 for subluxation and 
lateral instability.  

Second, the veteran testified in his February 1999 hearing 
before the undersigned member of the Board that his left knee 
disability has worsened in severity since his last VA 
examination in May 1998, and that, of the sick leave he has 
taken for his left knee disability during the past year, he 
has taken at least half since that examination.  
Consequently, another examination should be scheduled.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (where the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination). 

Third, the most recent medical treatment records associated 
with the claims file are dated in March 1998.  The veteran 
testified before the undersigned member of the Board that he 
has received treatment for his service-connected left knee 
disability since then.  

Finally, the Board notes that an October 1997 statement from 
his VA treating physician, John A. Feagin, Jr., M.D., 
indicates that the veteran has been advised to obtain a more 
sedentary job with his employer.  If there is marked 
interference with employment, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998) should be considered.  However, the Board does not 
have jurisdiction to assign this evaluation in the first 
instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims folder legible copies of 
the VA medical records of treatment 
accorded the veteran for his left knee 
disability since 1996 that are not 
already of record.

2.  The RO should afford the veteran an 
examination to determine the extent of 
his service-connected left knee 
disability.  All indicated tests and 
studies should be accomplished.  The 
claims folder, to include any records 
obtained per this remand, and a copy of 
this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the veteran's service-
connected left knee disorder-including, 
specifically, the effects of pain and 
weakness on range of motion and 
functionality-in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
and of DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

3.  The RO should re-evaluate the 
veteran's service-connected left knee 
disability and consider whether the 
evaluation under separate diagnostic 
codes, under Esteban and VAOPGCPREC 23-
97, is appropriate.  The RO should also 
specifically consider whether an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is warranted.  

4.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

